EXHIBIT 10.141

 

[Translation]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

GENERAL SERVICES AGREEMENT

 

This General Services Agreement (the “Agreement”) is entered into as of July 31,
2013 by and between Micron Semiconductor Asia Pte. Ltd., a company with limited
liability organized under the laws of Singapore, having an address of 990
Bendemeer Road, Singapore, 339942 (“Recipient”) and Elpida Memory, Inc., a
corporation organized under the laws of Japan with its principal place of
business at 2-1, Yaesu 2-chome, Chuo-ku, Tokyo, 104-0028, Japan (“Provider”). 
Each of Recipient and Provider may be referred to individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, Provider filed a petition for commencement of corporate reorganization
proceedings with the Court under the Corporate Reorganization Act of Japan on
February 27, 2012, and on March 23, 2012, the Court issued an order to commence
the Reorganization Proceedings;

 

WHEREAS, on July 2, 2012, Micron Technology, Inc. (“MTI”), the parent company of
Recipient, and the Trustees of Provider entered into the Sponsor Agreement (as
hereinafter defined), which provides for, among other things, MTI’s acquisition
of Provider and MTI’s support of Provider’s proposed plan of reorganization in
connection with the Reorganization Proceedings;

 

WHEREAS, as contemplated by the Sponsor Agreement, the proposed plan of
reorganization was initially submitted to the Court on August 21, 2012, the
Court approved submission of the proposed plan to creditors on October 31, 2012,
the creditors approved the plan on February 26, 2013 and on February 28, 2013,
the Court issued an order approving the proposed plan (such plan, as so
approved, and as may be amended from time to time, the “Reorganization Plan”);

 

WHEREAS, as of the date hereof, pursuant to the Sponsor Agreement and the
Reorganization Plan, MTI has become owner of one-hundred per cent (100%) of the
equity of Provider, and as a result, Provider has become part of a multinational
group of companies of which Recipient is also a member, and which group is a
leading provider of semiconductor solutions;

 

WHEREAS, the Sponsor Agreement contemplates that promptly following the Closing
Date, and subject to receipt of any required approvals from the Trustees and the
Court, MTI will implement the transition of Provider’s business as promptly as
practicable consistent with an orderly business transition and integration
process to a cost plus model as described in Attachment 7-1 and Attachment 7-2
thereto (estimated to be completed within [*] after the Closing Date) with the
goal of generating more stable operating cash flows to meet the requirements of
Provider’s business, including for payment of the Installment Payment
obligations under the Reorganization Plan;

 

1

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

WHEREAS, the transition of Provider to the cost-plus model entails a number of
steps including, among other things, (i) the transfer of certain intellectual
property by Provider to MTI pursuant to that certain Intellectual Property
Assignment Agreement, dated as of the date hereof, (ii) execution and delivery
by Provider and MTI of that certain Research and Development Engineering
Services Agreement, as of the date hereof (as it may be amended from time to
time, the “R&D Services Agreement”), (iii) execution and delivery by Provider
and Recipient of that certain Front-End Manufacturing Supply Agreement, as of
the date hereof (as it may be amended from time to time, the “Supply
Agreement”), (iv) execution and delivery by Provider and Recipient of that
certain Back-End Manufacturing Services Agreement, as of the date hereof (as it
may be amended from time to time, the “Back-End Manufacturing Agreement”),
(v) execution and delivery by Provider and Akita Elpida Memory, Inc. (“Akita”)
of a back-end manufacturing services agreement, as of the date hereof, in
substitution for the existing agreement between such parties, which will be
terminated, and a general services agreement, as of the date hereof,
(vi) execution and delivery by Akita and MTI of a research and development
engineering services agreement, as of the date hereof, (vii) except as otherwise
agreed by the Parties, the termination or assignment to Recipient or one of its
Affiliates, on or prior to the Supply Commencement Date (defined below), of all
of Provider’s and its subsidiaries’ other commitments for the sale of products
to third parties, (viii) the sale of inventory held by Provider’s subsidiaries,
wherever located, and the sale of finished goods owned by Provider and located
in Japan, in each case as of the Supply Commencement Date, to MTI or MTI’s
Affiliates on or promptly following the Supply Commencement Date under separate
agreements, (ix) the consolidation of Provider’s sales and marketing
subsidiaries, including Provider’s U.S. subsidiaries, with MTI’s global
operations through merger, consolidation or transfer of all or substantially all
their respective assets, as the case may be, (x) the transfer of all or
substantially all of the assets and liabilities of Semiconductor Patent
Corporation to Provider prior to the IP Transfer Date (as defined in the R&D
Services Agreement)  and (xi) execution and delivery by Provider and Recipient
of this Agreement;

 

WHEREAS, Recipient is requesting Provider to perform certain Services (as
defined below); and

 

WHEREAS, Provider is prepared and has the necessary resources to provide such
Services to Recipient;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, the Parties
covenant and agree as follows:

 

2

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1 - DEFINITIONS AND INTERPRETATION

 

1.1.                            DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

1.1.1.                  “Affiliate” means, with respect to any specified Person,
any other Person that directly or indirectly, including through one or more
intermediaries, controls or is controlled by, or is under common control, with
such specified Person.

 

1.1.2.                  “Agreement” means this Agreement including any and all
annexes, Appendices or Exhibits hereto, and as amended from time to time.

 

1.1.3.                  “Arm’s Length Profit Percentage” means such appropriate
mark-up as mutually agreed upon from time-to-time by the Parties in writing
(electronic, facsimile or otherwise) in accordance with arm’s length principles
and the most recent transfer pricing comparable analysis obtained by Recipient,
and in a manner consistent and in accordance with the Sponsor Agreement. 
Factors to be considered in determining the Arm’s Length Profit Percentage shall
include overall market conditions, the profitability of comparable independent
enterprises engaged in comparable transactions and the functions performed,
risks assumed, and assets utilized by each Party, respectively.  The Parties
agree that the initial Arm’s Length Profit Percentage as of the Supply
Commencement Date will be set by Recipient based on and consistent with a recent
transfer pricing comparable analysis obtained by Recipient and shall be at least
[*]%.  Any subsequent adjustments to the Arm’s Length Profit Percentage will be
made in accordance with Sections 2.3.5 and 2.3.6.

 

1.1.4.                  “Reimbursable Costs” means (i) all subcontracting costs
in respect of general services procured by Provider from a Third Party or a
related party, (ii) all foreign currency losses and (iii) all damages paid by
Provider arising under or relating to its performance or breach of obligations
hereunder.

 

1.1.5.                  “Services” has the meaning set forth in Section 2.1.1
below.

 

1.1.6.                  “Service Costs” means all of Provider’s general and
administrative expenses incurred in connection with the Services [*] to the
extent charged to Provider’s statement of profit and loss (net of any offsetting
items), based on Japanese statutory accounting principles and in accordance with
Provider’s internal accounting policies and procedures, (a) including, without
duplication, the costs described in Section 4 of Exhibit A of Attachment 7-1 of
the Sponsor Agreement and (b) excluding the following expense items and other
income items:

 

3

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

(i)                               Interest income or expense;

(ii)                            Income taxes;

(iii)                         Reimbursable Costs; and

(iv)                        any expenses or costs recovered or recoverable under
the Supply Agreement, the R&D Services Agreement, or the Back-End Manufacturing
Agreement.

 

1.1.7.                  “Services Fee” means the fee to be paid by Recipient to
Provider in accordance with Section 2.3, in consideration of Provider providing
the Services under this Agreement.

 

1.1.8.                  “Services Fee Offsets” means, with respect to any
particular period, the sum of (a) any credits or grants from any Governmental
Entity or other Third Party, and (b) foreign currency gains, in each case
attributable to such period, received or recognized after the date of this
Agreement, to the extent not previously applied in reduction of the Services
Fee, and only to the extent such amounts are not included as Manufacturing
Supply Fee Offsets (as such term is defined in the Supply Agreement) or as R&D
Services Fee Offsets (as defined in the R&D Services Agreement).

 

1.1.9.                  “Sponsor Agreement” means that Agreement on Support of
Reorganization Companies by and between MTI and Nobuaki Kobayashi and Yukio
Sakamoto as trustees of the Reorganization Company (as defined therein) and the
Akita Reorganization Company (as defined therein), dated July 2, 2012, as
amended through the date hereof, and as may be further amended from time to time
in accordance with its terms.

 

1.1.10.           “Supply Commencement Date” means the first date on which both:
(i) the manufacturing, sales and other operational computing systems in use at
Provider as of the date of this Agreement have been converted to MTI’s
Enterprise Resources Planning System, as determined by MTI (such conversion
estimated to be completed within [*] after the Closing Date); and (ii) all
required approvals from the Trustees and the Court for the transition to the
cost-plus model and related integration actions have been obtained (or receipt
of such approvals has been waived by MTI).

 

1.1.11.           “Third Party” means any Person other than Provider, Recipient,
and their respective Affiliates.

 

1.1.12.           “Trustees” means the Initial Trustees, for so long as they are
serving as trustees of Both Reorganization Companies, and any other person
appointed by Both Companies’ Courts as a trustee of Both Reorganization
Companies after the Execution Date, but excluding the Business Trustee.

 

In addition, any capitalized term used herein but not defined shall have the
meaning ascribed to such term in the Sponsor Agreement, unless the context
otherwise requires.

 

4

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1.2                               INTERPRETATION

 

Unless the context requires otherwise, (1) all references to Sections, Articles,
Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with Japanese statutory accounting principles, (3) words in the
singular include the plural and vice versa, (4) the terms “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation,” and (5) the terms “herein,” “hereof,” “hereunder” and words of
similar import mean references to this Agreement as a whole and not to any
individual section or portion hereof.  Unless otherwise denoted, all references
to $ or dollar amounts are to the lawful currency of the United States of
America, and all references to ¥ and yen are to the lawful currency of Japan. 
All references to “day” or “days” mean calendar days.

 

2 - AGREEMENTS AND COVENANTS

 

2.1                               OBJECT

 

2.1.1                     Services.  Commencing effective on the Supply
Commencement Date, (i) from time-to-time, and not less than each month,
Recipient agrees that it will direct Provider to perform for the benefit of
Recipient certain general and administrative support services (the “Services”)
and (ii) Provider agrees that it will perform the Services as reasonably
directed by Recipient.

 

The Services shall be reviewed periodically and aligned with actual
circumstances and facts, which may change over the duration of this Agreement.

 

2.1.2                     Rendering of Services.  Provider hereby represents and
warrants that it will use commercially reasonable efforts to provide high
quality Services performed by highly qualified persons.

 

2.2                               VALIDITY

 

This Agreement is effective as of the date hereof, and shall continue in force
until terminated in accordance with its terms; provided, that the operative
terms hereof shall only become effective upon the earlier of (a) the Supply
Commencement Date and (b) the effectiveness of the election by Recipient
provided for in Section 7.1.2 of the Supply Agreement.

 

2.3                               PRICE, INVOICING AND PAYMENTS

 

2.3.1                     Price and Invoicing.  Provider will invoice Recipient
the Services Fee at each month end. The Services Fee with respect to each month
shall be equal to the sum of the (i) Provider’s Service Costs plus (ii) an Arm’s
Length Profit Percentage applied to the

 

5

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Service Costs, plus (iii) Reimbursable Costs, minus (iv) Services Fee Offsets,
in each case, for such month.

 

2.3.2                     Time of Payments.  Provider shall invoice and submit
to Recipient a detailed statement itemizing the Service Costs on a monthly
basis.  Payment is due and payable within [*] days of Provider’s accrual of the
monthly amount invoiced.  All invoices and payments shall be made in United
States Dollars.  On any amounts not paid within [*] days of when due, Provider
may charge interest at the higher of (i) [*] or (ii) [*], whichever is higher,
unless a lower rate is required under applicable law, in which event Provider
may charge such lower rate.

 

2.3.3.                  Access to Records; Record Retention.  Provider shall
grant to Recipient or its representatives reasonable access to Provider’s books
and records.  Provider shall, within ten (10) days of any request made by
Recipient, furnish supporting data and documentation with respect to the Service
Costs on any invoice.

 

2.3.4                      Advance Payments.  Provider may request and Recipient
may agree to make advances against the Services Fee due in accordance with
Section 2.3.1 above.  The invoices under Section 2.3.1 above shall be offset by
any such advances made by Recipient to Provider.

 

2.3.5                      Arm’s Length Profit Adjustments.  The Parties agree
to periodically review the appropriateness of the Arm’s Length Profit
Percentage, taking into account all relevant facts and circumstances, including
those factors set forth in Section 1.1.2 above.  If the Parties mutually agree
to change the Arm’s Length Profit Percentage, they shall memorialize such
changes in writing (electronic, facsimile or otherwise).  The Parties may make
such adjustments prospectively or retrospectively as necessary so that the
profit earned will be based on the arm’s length principle as defined in the most
recent transfer pricing comparable analysis obtained by Recipient.

 

The Parties will periodically review the prices paid in relation to the actual
Services and shall make any appropriate adjustments to such prices and profits
earned to comply with the terms of this Section 2.3.5.  Additional payments, a
refund or a credit against future payments may be made in a subsequent period or
periods, if necessary, to ensure consistency and compliance with the arm’s
length principle.

 

2.3.6                      Adjustments by Tax Authorities.  Should relevant tax
authorities determine that the Services Fee does not represent an arm’s length
compensation, both Parties will work with such tax authorities to adjust the
compensation in accordance with arm’s length principles acceptable by each
Party’s respective tax authorities.  The Parties agree to negotiate, in good
faith, an equitable adjustment should such adjustments for prior years be
required.

 

6

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3 - CONFIDENTIALITY

 

Information disclosed by Recipient and Provider hereunder shall be deemed to be
“Confidential Information” under, and as such shall be subject to the terms and
conditions of, the Micron Wholly-Owned Subsidiary Mutual Nondisclosure Agreement
between MTI, on the one hand, and Provider, on the other hand, effective on even
date herewith, as may be replaced or amended from time to time (the
“Confidentiality Agreement”).  All Confidential Information disclosed by
Recipient to Provider shall remain the exclusive property of Recipient.  Except
as otherwise provided by the Confidentiality Agreement, Provider shall not use
the Confidential Information for any purpose other than to perform its
obligations under this Agreement or otherwise for the benefit of Recipient.  The
obligations hereunder shall be in addition to and not reduce the obligations
under the Confidentiality Agreement. If the Confidentiality Agreement expires
without being replaced prior to the expiration of this Agreement, the
Confidentiality Agreement shall remain in effect with respect to Confidential
Information disclosed hereunder.

 

4 - REPRESENTATIONS AND WARRANTIES

 

Each Party represents and warrants to the other Party that it has full capacity,
legal and otherwise, to enter into this Agreement and this Agreement has been
duly authorized and executed by a duly authorized representative of such Party. 
Each Party represents and warrants to the other Party that it has all necessary
licenses, permits and consents that it is required to obtain to enter into and
to perform this Agreement.

 

5 - TERMINATION

 

5.1                               TERMINATION

 

This Agreement may be terminated by the Parties only as provided in
Section 5.1.1 through 5.1.9 below.

 

5.1.1                     Mutual Agreement.  The Parties may terminate this
Agreement at any time by mutual agreement in writing.

 

5.1.2                     Material Breach.  Recipient may terminate this
Agreement if Provider (x) unreasonably fails to take any action or actions
required to comply with any provision of this Agreement or (y) fails to take any
action or actions consistent with the reasonable guidance and direction provided
by Recipient or its Affiliates that directly or indirectly relates to
manufacturing operations, products or supply, which failure or failures,
individually or in the aggregate, (I) materially and adversely affect, or is or
are reasonably likely to materially and adversely affect, (a) Provider’s
manufacturing operations or the products produced by Provider, in each case,
taken as a whole, or (b) the supply of products by Provider to Recipient, taken
as a whole, or (II) results or is reasonably likely to result in Recipient not
receiving material benefits to which it is entitled under any material provision
hereunder, which failure or failures continue for

 

7

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

90 days following written notice of such failure or failures from Recipient. 
For avoidance of doubt, for purposes of this Section 5.1.2, (i) the
unreasonableness of any failure to take any action or actions required to comply
with any provision of this Agreement and the reasonableness of any guidance and
direction provided by Recipient or its Affiliate will be subject to and
determined in accordance with the applicable provisions of the Sponsor Agreement
(including Article 17), including whether such action or inaction is a violation
of applicable law or legal regulation,  (ii) this Section 5.1.2 shall not apply
to any failure to take any action that occurs during a period when either
(X) there is no Business Trustee designated by Sponsor unless Sponsor has
petitioned the Court for the appointment of a reasonably qualified Business
Trustee without success, or (Y) there is a Business Trustee designated by
Sponsor unless the Sponsor has petitioned the Court to replace such Business
Trustee with a reasonably qualified candidate without success, and (iii) an
omission to act shall be deemed to be an action.

 

In the event Recipient has given Provider notice of failure or failures pursuant
to the preceding paragraph, Recipient and Provider shall engage in discussions,
which may include consultation with the Trustees, in a good faith effort to
resolve the circumstances giving rise to such claimed failure or failures during
the 90 day period following delivery of such notice.

 

5.1.3                     Change of Control; [*].

 

5.1.3.1                                   If, other than as a result of the
voluntary transfer by MTI of shares (including pursuant to a pledge of or other
grant of a security interest in shares by MTI and attachment of shares by a
Third Party), the issued and outstanding shares of Provider undergo a change in
control, so that its status as a corporation owned or controlled, directly or
indirectly, by MTI, ceases, or if MTI’s direct or indirect ownership or control
of Provider is materially and adversely impacted by extraordinary governmental
action or by operation of law (it being understood that the restrictions on
MTI’s rights as a shareholder of Provider under the Corporate Reorganization Act
and the Reorganization Plan do not constitute lack of control for purposes of
this Section 5.1.3.1 and actions in accordance with the Sponsor Agreement or the
Reorganization Plan shall not constitute extraordinary government action or
operation of law that gives rise to a right for Recipient to terminate this
Agreement pursuant to this Section 5.1.3.1), Recipient may, in its sole
discretion, terminate this Agreement.

 

5.1.3.2                                   [*]

 

5.1.4                     Reorganization Plan.  Recipient may terminate this
Agreement if the Reorganization Plan is amended, without MTI’s prior written
consent, in a manner that is, or would reasonably be expected to be, materially
adverse to the interests of Recipient or its Affiliates (including Provider),
individually or in the aggregate.  Unless otherwise agreed in writing by the
Recipient and Provider, this Agreement will

 

8

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

terminate automatically if the order approving the Reorganization Plan is
revoked or cancelled or if an order of abolition (haishi) of the Reorganization
Proceedings is issued.

 

5.1.5                     Termination of Sponsor Agreement.  Unless otherwise
agreed in writing by Recipient and Provider, this Agreement will terminate
automatically upon the termination of the Sponsor Agreement pursuant to
Article 24.1(3) or Article 24.6 of the Sponsor Agreement.

 

5.1.6                     Completion of Installment Payments.  Recipient may
terminate this Agreement (a) at any time following payment in full of all
Installment Payments or (b) subject to Court approval of such termination, after
such time as sufficient funds have been provided to the Trustee from Provider,
Recipient, any of their respective Affiliates, or a combination thereof to
enable the payment in full of all Installment Payments.

 

5.1.7                     Payment Guarantee.  Subject to Court approval of such
termination, Recipient may terminate this Agreement at any time after MTI has
provided a payment guarantee of the remaining Installment Payments under the
Both Companies’ Reorganization Plans (in form and substance reasonably
acceptable to the Trustees and the Court)

 

5.1.8                     Cross-Termination.  Recipient may terminate this
Agreement if either (a) the Supply Agreement is terminated in accordance with
its terms or (b) the R&D Services Agreement is terminated in accordance with its
terms (other than a termination by MTI pursuant to Section 17.2.2 thereof).  If
the Supply Agreement is terminated by Provider in accordance with its terms,
Provider may terminate this Agreement.

 

5.1.9                     Notice of Termination.  Any termination of this
Agreement at the election of a Party pursuant to this Section 5.1 shall be
effective upon delivery of written notice of such termination to the other
Party.

 

5.2                               LIABILITY AND ITS LIMITATIONS; SURVIVAL; NO
FURTHER OBLIGATIONS

 

5.2.1                     Liability and its Limitations.  IN THE EVENT OF
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER BECAUSE OF SUCH TERMINATION FOR COMPENSATION,
REIMBURSEMENT OR DAMAGES INCLUDING ON ACCOUNT OF THE LOSS OF PROSPECTIVE PROFITS
OR ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVESTMENTS, LEASES OR
COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF PROVIDER OR
RECIPIENT.  SUBJECT TO THE FOREGOING, ANY TERMINATION OF THIS AGREEMENT SHALL
NOT AFFECT ANY RIGHTS OR LIABILITIES OF THE PARTIES WHICH HAVE ACCRUED UNDER THE
TERMS OF THIS AGREEMENT PRIOR TO THE DATE OF SUCH TERMINATION, INCLUDING, BUT
NOT LIMITED TO, LIABILITIES TO COMPENSATE DAMAGES ACCRUED PRIOR TO THE DATE OF
SUCH TERMINATION ARISING UNDER OR RELATING TO PERFORMANCE OR BREACH OF
OBLIGATIONS

 

9

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

UNDER THIS AGREEMENT.  For the avoidance of doubt, this Section 5.2.1 shall not
prevent a Party from claiming for damages accrued arising under or relating to
the other Party’s performance or breach of obligations under this Agreement,
subject to the foregoing limitations; provided, further, that in no event shall
any Party or its representatives (which, in the case of the Provider, shall
include the Trustees under the Sponsor Agreement) receive a double recovery
under this Agreement and any other agreement in connection with the same set of
facts and circumstances.

 

5.2.2                     Survival of Certain Terms.  The provisions of Sections
3 through 7 shall survive the termination or expiration of this Agreement for
any reason.  All other rights and obligations of the Parties under this
Agreement shall cease upon termination or expiration of this Agreement, other
than Recipient’s obligation to pay for the Services provided by Provider during
the term of this Agreement.

 

6 — GENERAL PROVISIONS

 

6.1                               ENTIRE AGREEMENT

 

This Agreement is being entered into pursuant to MTI’s commitments under
Article 7.1 of the Sponsor Agreement, and does not purport to supersede any
provision of the Sponsor Agreement.  Subject to the foregoing, this Agreement
constitutes the entire Agreement between the Parties in connection to the
subject matter hereof and replaces and supersedes all prior agreements,
understandings, negotiations and discussions with respect to the subject matter
hereof whether written, oral or implied. Except as provided in this Agreement,
there are no conditions, representations, warranties, undertakings, promises,
inducements or agreements whether direct or indirect, collateral, expressed or
implied made by the Parties with respect to the subject matter hereof.  No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by authorized officers of each Party.

 

6.2                               OTHER CONTRACTUAL RELATIONSHIPS BETWEEN THE
PARTIES

 

The Parties acknowledge they have or may have in the future other contractual
relationships between them. It is both Parties’ intention to keep separate the
different contractual relationships between the Parties.  Accordingly, except as
expressly provided herein, the matters regulated in this Agreement shall in no
way be affected by any term or condition other than those set forth in this
Agreement.  Notwithstanding the foregoing or any other provision herein to the
contrary, in no event will any costs or expenses of Provider that are paid to
Provider by Recipient hereunder be recovered or recoverable by Provider from
Recipient or any of its Affiliates under any other agreement.

 

6.3                               SEVERABILITY

 

The invalidity or unenforceability of any provision or any covenant of this
Agreement in any jurisdiction shall not affect the validity or enforceability of
such provision or covenant in any other jurisdiction or of any other provision
or covenant hereof or herein

 

10

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

contained, and any invalid provision or covenant shall be deemed to be
severable.  The Parties shall negotiate in good faith in order to replace the
provision declared invalid or unenforceable with a new valid and enforceable
provision which preserves the original intention of the Parties.

 

6.4                               ASSIGNABILITY; SUCCESSORS AND ASSIGNS

 

No Party shall assign its rights and obligations under this Agreement without
the other Party’s prior written consent; provided, however, Recipient may assign
its rights, interests and/or obligations to MTI or an Affiliate of MTI, in which
case, (i) such assignee shall become “Recipient” for all purposes hereunder from
and after the effective date of such assignment, and (ii) the assignor shall not
be released from its obligations under this Agreement unless and until such time
as the assignor ceases to be an Affiliate of MTI.  Subject to such limitation,
this Agreement shall inure to the benefit of and be binding upon each Party and
their respective legal representatives, successors and permitted assignees.

 

6.5                               INDEPENDENT PARTIES

 

Provider shall in all matters relating to this Agreement act as an independent
contractor.  Provider and its employees are not agents, nor are they legal
representatives of Recipient for any purpose and have no power or authority to
represent, act for, bind or commit Recipient in any way, except as otherwise
directed by Recipient so as to act.  Provider shall have no power or authority
to conclude any agreements on behalf of, or in the name of, Recipient.  In all
matters related to the performance of the Services, Provider and its employees
are not, and shall not act as, employees of Recipient under the meaning or
application of any federal, state or foreign unemployment insurance laws, social
security laws, worker’s compensation or industrial accident laws, or under any
other laws or regulations which would impute any obligations or liability to
Recipient by reason of any employment relationship.  Notwithstanding the above,
Provider shall have the right during the term of this Agreement to represent to
the public that it is authorized to perform the Services for Recipient.

 

6.6                               NON-WAIVER

 

The failure of a Party to exercise any right, power or option hereunder or to
insist upon the other Party’s compliance with the terms and conditions hereof
shall not constitute a waiver of such terms and conditions with respect to that
or any subsequent breach nor a waiver by the non-breaching Party of its rights
at any time thereafter to require strict compliance with all terms and
conditions hereof, including the terms or conditions with respect to which such
Party may have not insisted on full compliance.

 

11

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6.7                               TAXES

 

All taxes or other levies must be settled by the Party liable for payment in
accordance with the provisions of this Agreement, or, if not provided for, in
accordance with applicable laws.

 

6.8                               FORCE MAJEURE

 

Provider shall not be liable for any delay in performance directly or indirectly
caused by or resulting from any act of God, fire, flood, earthquake, tsunami,
accident, riot, war, act of terrorism, act of government, embargo or other
significant difficulty which significant difficulty is beyond the reasonable
control and without the fault or negligence of Provider.  For purposes of this
Section 6.8, the Parties agree that fluctuations in currency exchange rates or
in DRAM prices, strike, lockout or other labor dispute, or general deterioration
in the economy or in the economic conditions prevalent in the semiconductor
memory industry shall not constitute a “difficulty which is beyond the
reasonable control” of Provider.

 

6.9                               NOTICES

 

All notices, consents and approvals (hereinafter referred to as “Notice”)
permitted or required to be given hereunder shall be deemed to be sufficiently
and duly given if written and delivered personally or sent by courier or
transmitted by facsimile transmission or other form of recorded communication
tested prior to transmission, addressed as follows:

 

If to Provider:

 

Elpida Memory, Inc.

2-1, Yaesu 2-chome

Chuo-ku

Tokyo 104-0028

Attn: [*]

Fax: [*]

 

and if to Recipient:

 

Micron Semiconductor Asia Pte. Ltd.

1 North Coast Drive

Singapore 757432

Attention: [*]

Facsimile: [*]

 

With a copy to:

 

12

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Micron Semiconductor Asia Pte. Ltd.

1 North Coast Drive

Singapore 757432

Attention: [*]

Facsimile: [*]

 

Any Notice so given shall be deemed to have been received on the date of
delivery if sent by courier, facsimile transmission or other form of recorded
communication, as the case may be.  Either Party from time to time by Notice may
change its address for the purposes of this Agreement.

 

A copy of any Notice delivered in accordance with Section 5.1.2 or 5.1.9
hereunder will be provided by the terminating party to the Trustee at
Kobayashi & Associates Law Office, Kioicho Building 14F, 3-12, Kioicho,
Chiyoda-ku, Tokyo 102-0094, Japan, facsimile:  [*].

 

6.10                        APPLICABLE LAW AND VENUE

 

This Agreement shall be governed by and construed in accordance with the laws of
Japan, without giving effect to its conflicts of law principles.  The Parties
agree that any court located in Tokyo, Japan shall provide the exclusive
judicial venue for any disputes concerning this Agreement or either Party’s
performance hereunder.

 

6.11                        LANGUAGE

 

This Agreement is executed in the Japanese language, and shall be construed in
accordance with the rules of grammar commonly associated with the construction
of legal documents in the Japanese language (except as expressly provided
herein).  Even if this Agreement is translated into a language other than the
Japanese language, only the Japanese language version is the official version of
this Agreement, the Japanese language version shall always prevail over any
translation in any language other than the Japanese language, and the
translation may not be used as the basis for any interpretation of this
Agreement.

 

6.12                        FURTHER ASSURANCES

 

The Parties agree to do or cause to be done all acts or things necessary to
implement and carry into effect this Agreement to its full extent.

 

6.13                        COUNTERPARTS; EFFECTIVENESS

 

This Agreement may be signed in any number of counterparts and the signatures
delivered by telecopy or in a scanned electronic file, each of which shall be an
original, with the same effect as if the signatures were upon the same
instrument and delivered in person.

 

13

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6.14                        AMENDMENT

 

Amendment to or modification of any provision whatsoever of this Agreement is
valid only in case where it has been executed in a writing affixed with the name
and seal of, or signature of, the representative of each of the Parties and has
been approved by the Court, provided that no such Court approval shall be
required for any such amendment or modification entered into in the ordinary
course of business.  For avoidance of doubt, and without limitation, amendments
and modifications that pertain to ordinary course of business activities under
this Agreement will be considered “entered into in the ordinary course of
business.”

 

7 - FOREIGN CORRUPT PRACTICES ACT COMPLIANCE

 

Neither Party, its subcontractors nor any of their respective officers,
directors, employees or agents shall make any payment or give anything of value,
directly or indirectly, to any government official (including any director,
employee or agent of any government department, agency or instrumentality,
political party or candidate or government- or state-owned enterprise) or
official of any international organization, to influence his, her or its
decision, or to gain any other advantage for either Party in connection with
this Agreement.  In addition, each Party represents and warrants that it does
not act as a consultant, agent or representative for, and is otherwise not
affiliated with, any government, government official, political party, or
government- or state-owned enterprise, and shall advise the other Party promptly
in writing prior to entering into any such relationship. Each Party shall
provide, or shall cause to be provided, anti-corruption training to all of its
officers, employees, agents and subcontractors involved with performance of this
Agreement, and shall notify them of the requirements of this Section 7.

 

Each Party shall immediately notify the other Party if it has any reason to
believe that a violation of this Section 7 has occurred or may likely occur. 
The Parties shall cooperate fully in any investigation of any such potential
violation.  If a violation has occurred, the violating Party shall immediately
pay to the other Party an amount equal to the amount of the payment or the value
of the gift that gives rise to such violation.  The violating Party shall also
indemnify, defend and hold harmless the other Party for all costs, losses and
expenses arising out of such violation. Either Party may, either directly or
through its authorized representatives, audit any and all of the other Party’s
records relating to the performance of this Agreement and interview any of the
other Parties’ officers, employees and agents for the purpose of determining
whether there has been compliance with this Section 7.  Either Party may also
disclose this Agreement, and any facts relating to this Agreement, to any
governmental body or agency in connection with any investigations or inquiries
into compliance with this Section 7.

 

[The remainder of this page is intentionally blank.]

 

14

--------------------------------------------------------------------------------


 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

MICRON SEMICONDUCTOR ASIA PTE. LTD.

 

ELPIDA MEMORY, INC.

 

 

 

/s/ Brian J. Shields

 

/s/ Yukio Sakamoto

Signature

 

Signature

 

 

 

Brian J. Shields

 

Yukio Sakamoto

Print name

 

Print name

 

 

 

Senior Managing Director and Chairman

 

Trustee

Print title

 

Print title

 

 

 

 

 

 

 

 

/s/ Nobuaki Kobayashi

 

 

Signature

 

 

 

 

 

Nobuaki Kobayashi

 

 

Print name

 

 

 

 

 

Trustee

 

 

Print title

 

15

--------------------------------------------------------------------------------